Citation Nr: 1752639	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  17-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel







INTRODUCTION

The Veteran served on active duty from to July 1960 to December 1981. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newnan, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record lacks adequate evidence to adjudicate the Veteran's claim for service connection for a left ankle disability.  In particular, there is not an adequate opinion in the record regarding the whether there is a causal nexus between the Veteran's military service and his current left ankle disability.  

There are two opinions in the record.  However, both are deficient.  First, there is an April 2015 opinion from a VA examiner.  The examiner's negative nexus opinion is premised on the lack of a current disability diagnosis.  However, subsequent to the examination, the Veteran identified evidence of a left ankle disability.  Thus, the new evidence renders the April 2015 opinion obsolete. 

Second, the Veteran submitted an opinion from a Dr. H. in May 2015, which states there was "very likely" a causal nexus between the Veteran's active service and his current left ankle disability.  While this opinion does reflect the diagnosis of a left ankle disability, subtalar arthritis, the supportive rationale is inconsistent with the record.  Specifically, the opinion states that the in-service injury resulted in progressive stuffiness and pain.  However, the Veteran's exit examination does not report stiffness or pain associated with the lower extremities or any foot problems.  Moreover, private treatment notes from June 2012 and a VA examination in November 2012 show no limitations in movement, no swelling, no tenderness, and no instability in the left ankle.  Therefore, this opinion is insufficient to adjudicate the Veteran's claim of service connection. 

As the record lacks the evidence to adjudicate the claim, a remand is warranted to obtain a new VA examination to evaluate whether there is a casual nexus between the Veteran's current left ankle disability and his military service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical treatment records and associate them with the Veteran's claims file. 

2.  After completing the above actions, forward the Veteran's claims file to an appropriate examiner to evaluate the current nature, severity, and etiology of the Veteran's left ankle disability. 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to provide the following opinions:

a.  Identify all left ankle disabilities the Veteran can currently be diagnosed with or has been diagnosed with since approximately September 2014. 

b.  For each identified left ankle disability, state whether it is at least as likely as not (a probability of 50 percent or greater) that it began in or is related to active service.

The examiner is request to reconcile his or her opinions with any contradictory evidence of record, to include the April 2015 VA examination report and the May 2017 opinion by a Dr. H.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




